Citation Nr: 1143786	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-37 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spinal stenosis, claimed as thoracic and cervical spine condition.

2.  Entitlement to service connection for residuals of kidney cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for bronchitis, claimed as a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, PH and IA

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the current appellate claims.

The Veteran provided testimony at a hearing before personnel at the RO in August 2009, and before the undersigned Veterans Law Judge (VLJ) in April 2011.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that at his April 2011 hearing the Veteran raised the issue of entitlement to service connection for ankle disorders.  However, no such claim has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that the Veteran has indicated there are medical records relevant to this case at VA medical facilities located in Ocala and Gainesville, Florida.  See Transcript pp. 27-29 and statement from the Veteran dated in March 2008.  Although records from the Ocala VA outpatient clinic were noted as part of the September 2009 Statement of the Case (SOC), no such records appear in the evidence assembled for the Board's review.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes that the Veteran identified private medical treatment from Dr. Varady and Dr.  Grenn.  Granted, records were requested from these private clinicians, and it was indicated that no records were on available regarding the Veteran.  However, the Veteran was not informed of this fact as required by 38 C.F.R. § 3.159(e).  This must be remedied on remand. 

Turning to the merits of the underlying service connection claims, the Veteran has indicated that both his kidney cancer and breathing problems (i.e., bronchitis) are due to in-service herbicide exposure.  In addition to herbicide exposure, the Veteran has indicated that his cervical spinal stenosis developed as result of carrying heavy mortar and other equipment while on active duty.  He also indicated his bronchitis is due to the exposure to the fumes from the increment bags of the mortars during service.  Regarding his kidney cancer, he indicated that it may be due to the medication he took for his cervical spine pain, and/or from drinking contaminated water during service.  He also indicated that Dr. Varady informed him that his cancer was related to herbicide exposure, and that another doctor related his cervical spine disorder to service.  

In April 2008, the RO requested verification of the Veteran's service in Vietnam.  It does not appear that a response pertaining to the Veteran was received.  However, the RO did receive a response pertaining to another Veteran that was associated with the claims folder showing that Vietnam service was verified for that Veteran in 1971.  This information was reported in the statement of the case for this Veteran.  However, the Veteran at issue in this case was discharged from service in 1966.  The misfiled document has been removed from this claims file and forwarded for association with the correct folder.  The DD Form 214 confirms that the Veteran's military occupational specialty was that of a mortar man, and his account of the duties that were involved therein appears to be credible.  He reports that his cervical spine disorder resulted from carrying heavy mortar and other equipment while on active duty and that he was exposed to fumes from the increment bags of mortars.  He also reports that his kidney cancer may be due to medication taken for cervical spine pain or from drinking contaminated water during service.  Accordingly, the Board finds that a competent medical examination and opinion are required to address the etiology of his current cervical spine disorder, kidney cancer, and bronchitis.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a medical examination(s) is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In order to make an accurate determination on this matter, the Board finds that the Veteran's service personnel records should be obtained while this case is on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make an attempt to secure the Veteran's service personnel records through official channels, to include the National Personnel Records Center (NPRC).  Of particular interest are any award and decorations write-ups and justifications for the awards, particularly any awards indicating combat while on active duty and whether Vietnam service is shown therein.  

2.  The AMC/RO should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) that records from Dr. Varady and Dr. Grenn could not be obtained.  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and notice that the Veteran is ultimately responsible for providing the evidence.

3.  Ask the Veteran to identify when he began obtaining VA treatment for the claimed disabilities.  Then associate with the record the identified VA medical records, to include medical records from the Ocala and Gainesville facilities dating from 2000.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded a competent medical examination(s) to determine the nature and etiology of his current cervical spine disorder, kidney cancer, and bronchitis.  The claims folder should be made available to the examiner(s) for review before the examination(s); the examiner(s) must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner(s) must indicate whether it is at least as likely as not (50 percent or greater likelihood) that his respective cervical spine disorder, kidney cancer, and/or bronchitis were incurred in or otherwise the result of his active service.  It is noted that the Veteran credibly reports that he carried heavy equipment in service and was exposed to fumes from the mortar rounds.  For the purposes of the opinion the examiner should also presume that the Veteran was injured during a fall in service.  The Veteran also reports that he drank contaminated water was exposed to herbicides.  It is noted that the Board has requested that the RO verify Vietnam service prior to the examination.

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determine an opinion cannot be provided without resorting to speculation.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the September 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



